Citation Nr: 0933262	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-35 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection and assigned a 10 
percent rating effective May 8, 2001.  

In October 2007, the Board remanded the issue for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2001 echocardiography report revealed a mildly 
dilated left ventricle and moderate concentric left 
ventricular hypertrophy.  

2.  A July 15, 2002 nuclear study revealed an endocardial 
gaited surface ejection fraction equal to 48 percent and a 
July 18, 2002 cardiology report revealed left ventricular 
dysfunction with anterior apical hypokinesis and an overall 
ejection fraction reduced to about 40 percent.  

3.  There is no evidence of chronic congestive heart failure, 
a workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
service-connected arteriosclerotic heart disease have been 
met prior to July 15, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  

2.  As of July 15, 2002, the criteria for an initial 
evaluation of 60 percent, and no higher, for service-
connected arteriosclerotic heart disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Service connection was established for arteriosclerotic heart 
disease as secondary to service-connected type II diabetes 
mellitus pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 
with a 10 percent evaluation effective May 8, 2001.  The 
effective date was assigned based on when VA regulations were 
amended to include type II diabetes mellitus as one of the 
disabilities found to be associated with herbicide exposure.  
See March 2003 rating decision.  The Veteran contends that he 
is entitled to an increased rating because he has undergone 
several procedures as a result of this disability.  See April 
2003 notice of disagreement (NOD).  

Pursuant to Diagnostic Code 7005, a 10 percent rating is 
assigned for arteriosclerotic heart disease (coronary artery 
disease) when the evidence shows a workload of greater than 7 
METS but not greater than 10 METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent rating is assigned for 
a workload of greater than 5 METS but not greater than 7 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Finally, a 100 percent rating is assigned 
with documented coronary artery disease resulting in chronic 
congestive heart failure; or, a workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).

The medical evidence of record consists of both VA and 
private treatment records.  In an April 2002 letter, Dr. W.W. 
Davis reported that he had been following the Veteran since 
November 1991, when he presented with atherosclerotic 
cardiovascular disease, and that treatment had included 
angioplasty in 1991 and 1999 with rotablator atherectomy in 
2000.  A voluminous amount of treatment notes from this 
provider, to include records from Rapides Regional Medical 
Center, Red River Cardiac Imaging, LLC, and the Alexandria 
Cardiology Clinic, have been associated with the claims 
folder and the pertinent ones will be discussed in more 
detail below.  




A November 2001 echocardiography report contained, in 
pertinent part, the following interpretation: mildly dilated 
left ventricle; moderate concentric left ventricular 
hypertrophy; normal left ventricular ejection fraction (55 
percent).  See record from Rapides Regional Medical Center.  

A multistage exercise test conducted on July 2, 2002 revealed 
5 METs at Stage 1, 7 METs at Stage 2, and 10 METs at Stage 3.  
The reason for stopping was that the target heart rate had 
been reached and because of shortness of breath.  The 
conclusion was mild to moderately positive for ischemia by 
electrocardiogram (EKG) criteria; multiform couplets and 
premature ventricular contractions (PVCs) with exercise.  See 
record from Alexandria Cardiology Clinic.  

The Veteran underwent a VA compensation and pension (C&P) 
heart examination on July 10, 2002, at which time he 
complained of chest tightness when exercising on the 
treadmill after three minutes; he also reported dyspnea after 
three minutes and occasional fatigue.  The Veteran denied any 
myocardial infarction, history of cardiac failure, and 
history of rheumatic heart disease.  He reported three 
invasive procedures of the heart.  The examiner noted that 
the Veteran had recently undergone exercise stress testing 
and estimated his METs to be between nine and eleven.  
Exercise stress testing was not ordered since he had recently 
undergone one.  An EKG performed that day showed a normal 
sinus rhythm.  The examiner reported that echocardiogram 
showed normal volumes, good left ventricular function, and an 
ejection fraction of 65 percent.  The Veteran was diagnosed 
with arteriosclerotic heart disease (ASHD).  See also July 
10, 2002 echocardiogram results.  

Another multistage exercise test was conducted on July 15, 
2002.  The results were 5 METs at Stage 1, 7 METs at Stage 2, 
and 10 METs at Stage 3.  The reason for stopping was that the 
target heart rate had been reached and because the Veteran 
complained of tightness in his chest at the end of exercise, 
which was relieved by end of recovery.  The Veteran was noted 
to be in and out of supraventricular tachycardia (SVT) during 
recovery.  The conclusion was abnormal stress test highly 
suggestive of ischemia; await nuclear perfusion study for 
correlation.  In pertinent part, nuclear studies obtained 
that same day revealed a large stress induced ischemic defect 
in the posterior wall segment with complete reversibility at 
rest.  The conclusion was suggestive of dominant right 
coronary artery stenosis.  The endocardial gaited surface 
ejection fraction was equal to 48 percent.  See records from 
Alexandria Cardiology Clinic.  

On July 18, 2002, the Veteran underwent left heart 
catheterization; left ventriculogram; selective coronary 
angiography; right femoral angiogram; percutaneous 
transluminal coronary angioplasty (PTCA) and stent of the 
distal right coronary artery.  In pertinent part, the results 
revealed anterior apical hypokinesis with overall ejection 
fraction reduced to about 40 percent and a conclusion of left 
ventricular dysfunction with anterior apical hypokinesis and 
elevation of the end diastolic pressure.  See cardiology 
report from Rapides Regional Medical Center.  

An April 2003 nuclear study revealed an ejection fraction of 
58 percent.  See record from Alexandria Cardiology Clinic.  

The Veteran underwent another VA C&P heart examination on 
July 27, 2004, at which time he reported dizziness once a 
month but no chest pain.  The examiner reported METs at a 
level 7, good left ventricular function, and an ejection 
fraction of 65 percent.  

A March 2005 nuclear medicine cardiac report reveals that the 
Veteran underwent a cardiolite treadmill examination under 
the Bruce protocol, which resulted in small 
anterior/posterior wall attenuation with exercise compared to 
rest and mild hypokinesis.  The ejection fraction was 
reported to be 59 percent.  The impression made was small 
amount posterior wall stress induced ischemia.  See record 
from Red River Cardiac Imaging, LLC.  

In July 2006, the Veteran underwent a left heart 
catheterization, left ventriculogram, selective coronary 
angiography, abdominal aortogram, and PTCA and stent to the 
ramus intermedius branch.  The left ventriculogram showed 
anteroapical hypokinesis and the overall ejection fraction 
was noted to be low normal at 50 to 55 percent.  See record 
from Rapides Regional Medical Center.  A Cardiac Cath Lab 
Post-Procedure Note reveals a left ventricle ejection 
fraction (LVEF) of 55 percent.  

A March 2008 nuclear medicine cardiac stress test report 
reveals that stress electrocardiography was mildly positive 
with frequent PVCs and that a nuclear study showed fixed 
posterior wall attenuation, no exercise induced ischemia, and 
an ejection fraction of 41 to 53 percent.  See record from 
Red River Cardiology.  

In a May 2009 letter, Dr. Davis reports that the Veteran has 
had remarkable deterioration of his overall condition in the 
last couple of years.  He indicated that the ravages of the 
Veteran's cardiovascular disease had certainly progressed and 
he recommended an increase in disability for this reason.  

The Veteran underwent a third VA C&P heart examination in 
June 2009.  In pertinent part, the examiner reported that an 
echocardiogram revealed normal volumes; normal wall 
thickness; no valvulopathy; good left ventricular function; 
and ejection fraction of 63 percent.  A chest x-ray contained 
an impression of no acute infiltrate and the impression after 
a cardiac stress test was good work tolerance; no evidence of 
ischemia.  Following detailed examination, the Veteran was 
diagnosed in pertinent part with coronary artery disease, of 
which arteriosclerotic heart disease was noted to be an 
associated problem.  The examiner reported that at present, 
the Veteran had no evidence of congestive heart failure on 
clinical examination or on echocardiogram, EKG or chest x-
ray.  Echocardiogram and chest x-ray revealed no cardiac 
hypertrophy and echocardiogram and EKG revealed no left 
ventricular dysfunction, with good ejection fraction of 63 
percent.  Finally, a cardiac stress test revealed 8 METs.  

The evidence of record supports the assignment of a 30 
percent evaluation pursuant to Diagnostic Code 7005 going 
back to May 8, 2001, which, as noted above, was the date 
assigned when service connection for this disability was 
established.  This is so because a November 2001 
echocardiography report from Rapides Regional Medical Center 
revealed a mildly dilated left ventricle and moderate 
concentric left ventricular hypertrophy.  These results fall 
within the criteria for a 30 percent rating.  

The Board further finds that as of July 15, 2002, the Veteran 
is entitled to a 60 percent evaluation for his service-
connected arteriosclerotic heart disease.  This is so because 
a nuclear study revealed an endocardial gaited surface 
ejection fraction equal to 48 percent.  See record from 
Alexandria Cardiology Clinic.  A subsequent record dated 
three days after the nuclear study corroborated these 
findings, as the Veteran was found to have left ventricular 
dysfunction with anterior apical hypokinesis and an overall 
ejection fraction reduced to about 40 percent.  See July 18, 
2002 cardiology report from Rapides Regional Medical Center.  
Prior to this date, however, the medical evidence only 
supports a 30 percent evaluation.  See July 2, 2002 
multistage exercise test from Alexandria Cardiology Clinic (7 
METs at Stage 2).  

In summary, a 30 percent evaluation will be assigned from May 
8, 2001 until July 14, 2002 and a 60 percent rating will be 
applied as of July 15, 2002.  In making this determination, 
the Board acknowledges that the medical records do not 
consistently reveal an ejection fraction of 30 to 50 percent 
as of July 15, 2002 so as to meet the 60 percent criteria.  
It finds, however, that when taken together, the medical 
evidence as of that date more nearly approximates the 
criteria for a 60 percent evaluation.  The evidence of record 
does not support the assignment of a 100 percent rating as it 
is devoid of reference to chronic congestive heart failure, a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  See VA 
C&P heart examination reports dated July 2002, July 2004 and 
June 2009; records from Rapides Regional Medical Center, Red 
River Cardiac Imaging, LLC, the Alexandria Cardiology Clinic, 
and Red River Cardiology.  


II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's arteriosclerotic 
heart disease are contemplated by the rating criteria, which 
reasonably describe his disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that 



VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the March 2003 
rating decision that is the subject of this appeal.  The 
Veteran's disagreement with the initial rating assigned for 
arteriosclerotic heart disease, however, stems from his April 
2003 NOD, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The Veteran was given Section 5103(a) notice in a January 
2008 letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  This letter also provided the Veteran notice 
concerning the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a July 2009 statement of the case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.


ORDER

A 30 percent rating is granted prior to July 15, 2002 for 
arteriosclerotic heart disease, subject to controlling 
regulations governing the payment of monetary benefits.  

A 60 percent rating is granted as of July 15, 2002 for 
arteriosclerotic heart disease, subject to controlling 
regulations governing the payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


